                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


ISABEL SANTAMARIA,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-1618-Orl-41TBS

CARRINGTON MORTGAGE
SERVICES, LLC, BANK OF AMERICA,
N.A., AKERMAN LLP, LIEBLER,
GONZALEZ & PORTUONDO, P.A.,
MARINOSCI LAW GROUP, P.C., P.A.,
WILLIAM P. GRAY, PAUL W.
ETTORI, SCOTT R. STENGEL,
SAHILY SERRADET, MICHAEL P.
GELETY, STATE OF FLORIDA,
EIGHTEENTH JUDICIAL CIRCUIT
COURT, LISA DAVIDSON and
CHARLES HOLCOMB,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. 17), which is construed as a renewed motion to proceed in

forma pauperis. United States Magistrate Judge Thomas B. Smith issued a Report and

Recommendation (“R&R,” Doc. 18), in which he recommends the Motion be denied and the

Complaint be dismissed. (Id. at 11). This recommendation does not focus on the deficiencies in

Plaintiff’s Amended Complaint (Doc. 16), but instead on the fact that Plaintiff is currently involved

in a Chapter 7 bankruptcy case, divesting Plaintiff of standing to pursue her asserted claims against

Defendant at this time. (Id. at 9–10).




                                            Page 1 of 3
       Plaintiff filed a Response to the R&R (Doc. 21). Plaintiff dedicates most of her Response

to arguing that she has proven violations of the ADA, which should allow her case to go forward.

These arguments do not adequately address Judge Smith’s analysis. 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b)(3). At the end of her Response, Plaintiff asserts that the Trustee in her bankruptcy

case “will apparently notify the Plaintiff if he will make Plaintiff’s ADA claims as part of the

bankruptcy estate or ultimately allow Plaintiff to continue pursuit her claims in this Court.” (Id. ¶

25). The Trustee is required to abandon the asset––Plaintiff’s lawsuit––for her to regain standing

to pursue the claims. Chen v. Siemens Energy Inc., 467 F. App’x 852, 853–54 (11th Cir. 2012).

Plaintiff has made no showing that her claims have been abandoned by the Trustee, and therefore,

Plaintiff does not have standing to bring this action.

       Judge Smith did a full and thorough analysis of the effect of Plaintiff’s bankruptcy

proceeding on this case and found that Plaintiff has been divested of standing. After a de novo

review of the record in this matter, the Court agrees entirely with the analysis in the R&R.

Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 18) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Renewed Application to Proceed in District Court Without Prepaying

               Fees or Costs (Doc. 17), construed as a renewed motion to proceed in forma

               pauperis, is DENIED.

           3. The Amended Complaint (Doc. 16) is DISMISSED.

           4. The Clerk is directed to close this case.




                                            Page 2 of 3
       DONE and ORDERED in Orlando, Florida on May 15, 2019.




Copies furnished to:

Unrepresented Party




                                     Page 3 of 3
